Title: Samuel J. Harrison to Thomas Jefferson, 24 January 1818
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


                    
                        Dear Sir
                        Lynchburg
Jany 24–1818
                    
                    your much esteemed favor of the 27 ulto, enclosing president Jones’s Letter to you; was Recd in due Course. I now, agreeably to your Request enclose you back that Letter; having read it, with due Circumspection.
                    For this mark of Confidence, in addition to the Zeal that you have heretofore manifested for Lynchburg, on this Subject; I pray you to accept my warmest thanks—in which those Gentlemen to Whom I have Shown the enclosed Letter, desire to be included.
                    The prospects of Success held out in that Letter, are Certainly not Very flattering; yet, I think it is by by no means impossible that we Shall be accommodated, after they have taken the Rounds with all the States.
                    Mr Delage, by the aid of a friend of his in Richmd, Set up a Store in this place, Some few weeks ago; but not Succeeding to his expectation, Owing to the great Competition in that business &C &C—determined to look out for better Quarters in the western, or Southern Country—He Set out with his Lady yesterday for Kentucky—from which place he expects to go to New-Orleans—and, I Suspect from thence—to South America. I wish him good luck, as although he don’t Seem to possess the faculty for making money—he So Conducted himself here, as to acquire the Esteem of all who became acquainted with him.
                    
                        I am Dear Sir with the greatest Esteem Yr Devoted Hbe Servant
                        S J Harrison
                    
                